DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species F3C(MeO)C=CHF2CF3 in the reply filed on February 22, 2022 is acknowledged.
Applicant’s elected species is allowable. The examiner then chose a second species, F3C(MeO)C=CHC(CF2CF3)2CF3. This species is not allowable. See below.
Claims 5-10, 16-18, and 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or embodiment, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,206,596. See Example 4, which discloses preparation of a mixture 3C(MeO)C=CHC(CF2CF3)2CF3. Disclosure of the mixture anticipates the E isomer, the Z isomer and the E-Z mixture. 

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claims 19 and 20, the closest prior art of record is the GB patent and the Hudlicky reference provided by applicant and the Chambers reference cited herein. Both the GB and Hudlicky anticipate at least claim 1 and Chambers discloses preparation of a one-CF2-shorter homolog, but the vinyl ether is prepared by a different method.
Regarding claim 15, the closest prior art is the Chambers reference cited herein, which discloses photochemical preparation of a one-CF2-shorter homolog of the species of claim 15 (compound 7, p. 311) from perfluoro-2-butyne and methanol. This compound falls outside the metes and bounds of the present claims. The reference does not provide any motivation to make the next longer homolog, and it is neither clear nor disclosed that use of perfluoro-2-pentyne, an asymmetric alkyne, would provide a similar product mixture. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761